By the COURT.
Without expressing any opinion upon the question whether this court could remove or suspend an attorney for causes other than those specified in section 287, Code of Civil Procedure, we have concluded in this case not to investigate the charges which, if proven, would not clearly constitute a cause for suspension or removal under the provisions of the code. Therefore, the objections to the charges growing out of respondent’s transactions with the Bank of Woodland and with Adolph Heine and wife, or either of them, *414are sustained, and the specifications relating to said charges are ordered stricken out. And it is further ordered that the issue raised by respondent’s plea of not guilty to the remaining charge be referred to A. P. Gatlin, Esq., of Sacramento, to take testimony and report the same to this court with all convenient dispatch.